Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 15, 2018

The Court of Appeals hereby passes the following order:

A18A1807. HOLLIS v. VALUE VILLAGE.

      Appellee Value Village (defendant below) has filed a motion to dismiss Robert
Hollis’s appeal on the ground that the notice of appeal was untimely filed. The record
shows the following.
      The trial court entered an order granting partial summary judgment to Value
Village on December 4, 2017, and then entered an order granting summary judgment
to Value Village on Hollis’s remaining claims on February 14, 2018.
      On March 9, 2018, Hollis filed in the trial court “Plaintiff’s Response to Order
of February 14, 2018,” in which Hollis requested a jury trial and argued the merits of
his case. On March 22, 2018, the trial court entered an order denying Hollis’s request
for a jury trial, stating that the court had entered summary judgment in the case on
February 14, 2018, and that if Hollis wished to challenge that judgment, he was
required to make a timely appeal, not file a “response” to the trial court’s order.
      On April 20, 2018, Hollis filed a notice of appeal from the February 14, 2018
order and, on April 30, 2018, he filed an amended notice of appeal from the February
14, 2018 order and the December 1, 2017 order.
      A notice of appeal must be filed within 30 days after entry of an appealable
order. OCGA § 5-6-38 (a); § 5-6-35. The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. See Rowland v. State,
264 Ga. 872, 872 (1) (1995); Smith v. McTaggart, 343 Ga. App. 144 (2017). Because
Hollis filed his initial notice of appeal 65 days after the trial court entered its order
granting final judgment against him, it was untimely and this Court lacks jurisdiction to
consider it. We note that Hollis’s filing of a response to the trial court’s judgment did
not extend the time to file a notice of appeal. See generally Powell v. Darby Bank &
Trust Co., 163 Ga. App. 524 (1) (1982).
      Accordingly, the Appellee’s motion is GRANTED, and the appeal is hereby
DISMISSED.



                                         Court of Appeals of the State of Georgia
                                                 C l e r k ’ s                O f f i c e ,
                                         Atlanta,____________________
                                                   06/15/2018
                                                 I certif y that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                               , Clerk.